Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Inphi Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table Of Contents INPHI CORPORATION 2953 Bunker Hill Lane, Suite 300 Santa Clara, California 95054 (408) 217-7300 April 26, 2016 Dear Stockholder: You are cordially invited to attend our 2016 Annual Meeting of Stockholders (the Annual Meeting). The Annual Meeting will be held at 9:30 a.m., Pacific Time, on Thursday, May 26, 2016, at the offices of Pillsbury Winthrop Shaw Pittman LLP, located at 2550 Hanover Street, Palo Alto, California 94304. The formal notice of the Annual Meeting and the Proxy Statement has been made a part of this invitation. Whether or not you attend the Annual Meeting, it is important that your shares be represented and voted at the Annual Meeting. After reading the Proxy Statement, please promptly vote and submit your proxy by dating, signing, and returning the enclosed proxy card in the enclosed postage-prepaid envelope, or by voting via the Internet. Your shares cannot be voted unless you submit your proxy or attend the Annual Meeting in person. The Board of Directors and management look forward to seeing you at the Annual Meeting. Sincerely, /s/ John Edmunds John Edmunds Chief Financial Officer and Secretary Table Of Contents INPHI CORPORATION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May26, 2016 To Our Stockholders: Inphi Corporation will hold its 2016 Annual Meeting of Stockholders (the Annual Meeting) at 9:30 a.m., Pacific Time, on Thursday, May 26, 2016, at the offices of Pillsbury Winthrop Shaw Pittman LLP, located at 2550 Hanover Street, Palo Alto, California 94304. We are holding the Annual Meeting: • to elect Class III directors to serve until the 2019 annual meeting of Stockholders or until their successors are duly elected and qualified; • to ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accountants; and • to transact such other business as may properly come before the Annual Meeting and any adjournments or postponements of the Annual Meeting. Only stockholders of record at the close of business on April 11, 2016 are entitled to notice of, and to vote at the Annual Meeting and any adjournments or postponements thereof. For ten days prior to the Annual Meeting, a complete list of stockholders entitled to vote at the Annual Meeting will be available at the Secretary’s office at 2953 Bunker Hill Lane, Suite 300, Santa Clara, California 95054. It is important that your shares are represented at the Annual Meeting. Even if you plan to attend the Annual Meeting, we hope that you will promptly vote and submit your proxy by dating, signing and returning the enclosed proxy card or vote via the Internet. This will not limit your rights to attend or vote at the Annual Meeting. By Order of the Board of Directors, /s/ John Edmunds John Edmunds Chief Financial Officer and Secretary Santa Clara, California April 26, 2016 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be Held on May 26, 2016. Our Proxy Statement for our 2016 Annual Meeting of Stockholders, along with the proxy card, our Annual Report to Stockholders for the year ended December 31, 2015, and our Annual Report on Form 10-K are available on our website at www.inphi.com . Table Of Contents TABLE OF CONTENTS PAGE INFORMATION CONCERNING VOTING AND SOLICITATION 1 PROPOSAL 1 ELECTION OF DIRECTORS 3 CORPORATE GOVERNANCE 8 COMPENSATION OF DIRECTORS 14 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 16 EQUITY COMPENSATION PLAN INFORMATION 19 CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS 20 COMPENSATION DISCUSSION AND ANALYSIS 21 COMPENSATION COMMITTEE REPORT 37 EXECUTIVE COMPENSATION 38 AUDIT COMMITTEE REPORT 48 PROPOSAL 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 49 i Table Of Contents INPHI CORPORATION PROXY STATEMENT INFORMATION CONCERNING VOTING AND SOLICITATION This Proxy Statement is being furnished to you in connection with the solicitation by the Board of Directors of Inphi Corporation (the “Board”), a Delaware corporation, of proxies to be used at our 2016 Annual Meeting of Stockholders and any adjournments or postponements thereof (referred to herein as the Annual Meeting). Our Annual Meeting will be held at the offices of Pillsbury Winthrop Shaw Pittman LLP, located at 2550 Hanover Street, Palo Alto, California 94304 at 9:30 a.m., Pacific Time, on Thursday, May 26, 2016. This Proxy Statement and the accompanying form of proxy card are being mailed to stockholders on or about April 26, 2016. Appointment of Proxy Holders Our Board asks you to appoint Dr. Ford Tamer and Mr. John Edmunds as your proxy holders to vote your shares at the Annual Meeting. You make this appointment by voting the enclosed proxy card or by using one of the voting methods described below. If appointed by you, the proxy holders will vote your shares as you direct on the matters described in this Proxy Statement. In the absence of your direction, they will vote your shares as recommended by our Board. Unless you otherwise indicate on the proxy card, you also authorize your proxy holders to vote your shares on any matters not known by our Board at the time this Proxy Statement was printed and which, under our bylaws, may be properly presented for action at the Annual Meeting. Who Can Vote Only stockholders who owned shares of our common stock at the close of business on April 11, 2016, the record date for the Annual Meeting, can vote at the Annual Meeting. As of the close of business on the record date, we had 40,049,094 shares of common stock outstanding and entitled to vote. Each holder of common stock is entitled to one vote for each share held as of the record date. There is no cumulative voting in the election of directors. How You Can Vote You may vote your shares at the Annual Meeting either via the Internet, by mail or in person as described below. Our Board recommends that you vote via the Internet or by mail as it is not practical for most stockholders to attend the Annual Meeting. Giving a proxy will not affect your right to vote your shares if you attend the Annual Meeting and want to vote in person. Stockholders holding shares through a bank or broker should follow the instructions on the voting instruction card received from the bank or broker. Voting via the Internet. You can vote by proxy via the Internet. Please follow the instructions provided on the proxy card or voting instruction card you receive. Voting by Mail . You may vote by proxy by dating, signing and returning your proxy card in the enclosed postage-prepaid return envelope or as instructed on the voting instruction card. Voting at the Annual Meeting . You may vote in person at the Annual Meeting. If you hold shares through a bank or broker, you must obtain a legal proxy, executed in your favor, from the bank or broker to be able to vote at the Annual Meeting. Table Of Contents If you submit your proxy, but do not mark your voting preference, the proxy holders will vote your shares FOR the election of the nominees for Class III directors, and FOR the ratification of the appointment of our independent registered public accountants. Revocation of Proxies Stockholders can revoke their proxies at any time before they are exercised in any of three ways: • by voting in person at the Annual Meeting; • by submitting written notice of revocation to the Secretary prior to the Annual Meeting; or • by submitting another properly executed proxy of a later date prior to the Annual Meeting. Required Vote Directors are elected by a plurality vote, which means that the three nominees for Class III directors receiving the most affirmative votes will be elected. However, if the majority of the votes cast for a director are marked “withheld,” then notwithstanding the valid election of such director, such director will voluntarily tender his or her resignation for consideration by our nominating and corporate governance committee. Our Board will determine whether to accept the resignation of such director, taking into account the recommendation of the nominating and corporate governance committee. All other matters submitted for stockholder approval require the affirmative vote of the majority of shares present in person or represented by proxy and entitled to vote. A quorum, which is a majority of the outstanding shares as of the record date, must be present to hold the Annual Meeting. A quorum is calculated based on the number of shares represented by the stockholders attending in person and by their proxy holders. If you indicate an abstention as your voting preference, your shares will be counted toward a quorum but they will not be voted on the matter. Abstentions on any matters are treated as shares present or represented and entitled to vote on that matter and have the same effect as a vote against such matter. If your shares are held in street name and you do not instruct your broker on how to vote your shares, your broker, in its discretion, may either leave your shares unvoted or vote your shares on routine matters. Only Proposal 2 (ratifying the appointment of our independent registered public accounting firm) is considered a routine matter. Proposal 1 (election of directors) is not considered a routine matter, and without your instruction, your broker cannot vote your shares on this matter. If your broker returns a proxy card but does not vote your shares, this results in a “broker non-vote.” Broker non-votes will be counted as present for the purpose of determining a quorum. However, as brokers do not have discretionary authority to vote on Proposal 1, broker non-votes will not be counted for the purpose of determining the number of votes entitled to vote on Proposal 1. Solicitation of Proxies We will pay the cost of printing and mailing proxy materials. In addition to the solicitation of proxies by mail, solicitation may be made by our directors, officers and other employees by personal interview, telephone, e-mail, or facsimile. No additional compensation will be paid to these persons for solicitation. We may reimburse brokerage firms and others for their reasonable expenses in forwarding solicitation materials to beneficial owners of our common stock. Important Please promptly vote and submit your proxy by signing, dating, and returning the enclosed proxy card in the postage-prepaid return envelope, or vote via the Internet so that your shares can be voted. This will not limit your rights to attend or vote at the Annual Meeting. 2 Table Of Contents PROPOSAL 1 ELECTION OF DIRECTORS Directors and Nominees Our bylaws provide for a Board of Directors consisting of not fewer than three (3) nor more than eleven (11) members with the authorized number of directors set from time to time by resolution of our Board. The authorized number of directors is currently set at eight (8) members. Our Board is divided into three classes: Class I, Class II, and Class III. The members of each class of directors serve staggered three-year terms: ● Our Class I directors are Nicholas E. Brathwaite and Drs. David Liddle and Bruce McWilliams and their terms will expire at the annual meeting to be held in 2017. ● Our Class II directors are Diosdado P. Banatao and Dr. Ford Tamer and their terms will expire at the annual meeting to be held in 2018. ● Our Class III directors are Dr. Chenming C. Hu, Elissa Murphy and Sam S. Srinivasan and their terms will expire at the Annual Meeting. Our Board, upon the recommendation of the nominating and corporate governance committee, has selected Dr. Chenming C. Hu, Elissa Murphy, and Sam S. Srinivasan, as nominees for election as Class III directors at the Annual Meeting. Three Class III directors will be elected at the Annual Meeting to serve until the annual meeting of stockholders to be held in 2019 or until they resign, are removed or their successors are elected and qualified. The proxies given to the proxy holders will be voted or not voted as directed and, if no direction is given, will be voted FOR the three nominees. If any nominee is unable or declines to serve as director at the time of the Annual Meeting, an event not now anticipated, proxies will be voted for any nominee designated by our Board to fill the vacancy. The names of the nominees and certain biographical information about the nominees, including the director’s business experience, director positions held currently or at any time during the last five years, information regarding involvement in certain legal or administrative proceedings, if applicable, and the experiences, qualifications, attributes or skills that caused the nominating and corporate governance committee to recommend that the nominee should continue to serve on our Board, are set forth below. Dr. Chenming C. Hu has served on our Board since August 2010 and serves on the compensation committee. Since 1976, Dr. Hu has been a professor in Electrical Engineering and Computer Sciences at University of California, Berkeley, and since 2010 he has been a Professor of the Graduate School. From 2001 until 2004, Dr. Hu was the Chief Technology Officer at Taiwan Semiconductor Manufacturing Company. Dr. Hu also serves on the board of directors of Ambarella, Inc. (since 2012) (NASDAQ: “AMBA”), and SanDisk Corp. (since 2009) (NASDAQ: “SNDK”). He previously served on the board of directors of Fortinet (2012-2015) (NASDAQ: “FTNT”), FormFactor, Inc. (2009-2010) (NASDAQ: “FORM”), and MoSys, Inc. (2005-2010) (NASDAQ: “MOSY”), and was the founding board chairman of Celestry Design Technologies, which was acquired by Cadence Design Systems in 2002. Dr. Hu is a member of the U.S. National Academy of Engineering, the Chinese Academy of Sciences and Academia Sinica. Dr. Hu received his B.S. degree from National Taiwan University and M.S. and Ph.D. degrees from the University of California, Berkeley, all in electrical engineering. Dr. Hu’s background as an academic in electrical engineering and computer science provides a diversity of experience for his service on our Board and valuable insight into our industry. 3 Table Of Contents Elissa Murphy has served on our Board since July 2015. She is the Chief Technology Officer and Executive Vice President of Cloud Platforms at GoDaddy since May 2013. Ms. Murphy previously served as Vice President of Engineering at Yahoo! from November 2010 to April 2013, where she oversaw the world’s largest private Hadoop cluster, a technology essential to massive-scale computing that is the basis of big data today. Prior to her time at Yahoo!, Ms. Murphy spent 13 years at Microsoft in various engineering positions including High Performance Computing and the Cloud. She was also part of the original team responsible for Microsoft's shift to the Cloud, which led to the creation of Azure. Ms. Murphy began her technology career designing and building many of the best-selling computer security and system utilities with 5th Generation Systems, Quarterdeck and the Norton Group, a division at Symantec responsible for Norton Antivirus and other Norton products. Ms. Murphy brings expertise in global-scale platforms, big data and predictive analytics to our Board. She currently has 15 patents issued and more than 19 patents pending in the areas of distributed systems, cloud, machine learning and security. Sam Srinivasan has served on our Board since May 2007 and as our lead director since February 2011. He is also the Chairman of the audit committee and serves on the nominating and corporate governance committee. Mr. Srinivasan served as Chief Executive Officer and Chairman of Health Language, Inc., a software company from May 2000 to March 2002. He also served as Senior Vice President, Finance and Chief Financial Officer of Cirrus Logic, Inc., a semiconductor company, from November 1988 to March 1996, and as Director, Internal Audits and subsequently as Corporate Controller of Intel Corporation, a semiconductor company, from May 1984 to November 1988. Mr. Srinivasan serves on the board of directors of Aquantia Corp. (since March 2016). Mr. Srinivasan previously served on the board of directors of SiRF Technology Holdings, Inc. (2004-2009), Centillium Communications, Inc. (2006-2008), and Leadis Technology, Inc. (2008 to 2009). He holds a Bachelor of Commerce degree from Madras University in India and an M.B.A. from Case Western Reserve University. Mr. Srinivasan brings to our Board considerable financial experience with publicly-traded companies. He has also served as a director for a number of technology companies and as a member of various board of director committees. The three nominees for director receiving the highest number of affirmative votes will be elected as directors. However, if the majority of the votes cast for a director are marked “withheld,” then notwithstanding the valid election of such director, such director will voluntarily tender his resignation for consideration by our nominating and corporate governance committee. Our Board will determine whether to accept the resignation of such director, taking into account the recommendation of the nominating and corporate governance committee. Unless marked to the contrary, proxies received will be voted “FOR” the nominees. Our Board recommends a vote FOR the election of Dr. Chenming C. Hu, Elissa Murphy, and Sam S. Srinivasan as Class III directors of Inphi. Executive Officers and Directors The following table shows information about our executive officers and directors as of April11, 2016: Name Age Position Dr. Ford Tamer 54 President, Chief Executive Officer and Director John Edmunds 58 Chief Financial Officer, Chief Accounting Officer and Secretary Richard Ogawa 53 General Counsel Charlie Roach 46 Vice President of Worldwide Sales Dr. Ron Torten 49 Senior Vice President of Operations and Information Technology Diosdado P. Banatao(2) 69 Chairman of the Board Nicholas E. Brathwaite(3) 57 Director Dr. Chenming C. Hu(2) 68 Director Dr. David Liddle(1)(2) 71 Director Dr. Bruce McWilliams(1) 59 Director Elissa Murphy 47 Director Sam S. Srinivasan(1)(3) 71 Lead Director Member of the audit committee. Member of the compensation committee. Member of the nominating and corporate governance committee. 4 Table Of Contents The following presents biographical information for each of our executive officers and directors listed in the table above, other than the director nominees whose information is on pages 3 and 4 of this Proxy Statement. With respect to our directors, the biographical information includes each director’s business experience, director positions held currently or at any time during the last five years, information regarding involvement in certain legal or administrative proceedings, if applicable, and the experiences, qualifications, attributes or skills that caused the nominating and corporate governance committee to recommend that the director should serve on our Board. Dr. Ford Tamer has served as our President and Chief Executive Officer and as a director since February 2012. Dr. Tamer most recently served as Chief Executive Officer of Telegent Systems, Inc. from June 2010 until August 2011. Prior to joining Telegent, Dr. Tamer was a Partner at Khosla Ventures from September 2007 to April 2010. Dr. Tamer previously served as Senior Vice President and General Manager—Infrastructure Networking Group at Broadcom Corporation from June 2002 to September 2007. He also served as Chief Executive Officer of Agere Inc. from September 1998 until it was acquired by Lucent Technologies in April 2000, which Lucent then spun out as Agere Systems Inc. in March 2001. Dr. Tamer continued to serve as Vice President of Agere Systems until April 2002. Dr. Tamer holds an M.S. degree and Ph.D. in engineering from Massachusetts Institute of Technology. We believe it is important that our Chief Executive Officer serve on our Board. As our Chief Executive Officer,Dr. Tamerhas a unique understanding of our strategy, markets, competitors and operations. In addition, we believe his leadership of diverse business units and functions as a senior executive officer at other companies addressing and competing in our target markets prior to joining Inphi gives him an extensive understanding of our industry and has positioned him to bring highly relevant leadership, corporate development, operational and financial experience to our Board. John Edmunds has served as our Chief Financial Officer and Chief Accounting Officer since January 2008. He previously served as Chief Financial Officer of Trident Microsystems, a semiconductor company, from June 2004 to January 2008. Mr. Edmunds also served as Senior Vice President and Chief Financial Officer for Oak Technology, Inc. from January 2000 until it was acquired by Zoran Corporation in August 2003. He continued to serve as Vice President of Finance for Zoran until June 2004. Mr. Edmunds started his career as a C.P.A. with Coopers & Lybrand in San Francisco and San Jose. He holds a B.S. degree in finance and accounting from the University of California, Berkeley. Richard Ogawa has served as our General Counsel since January 2013. Mr. Ogawa is a Registered United States Patent Attorney and a member of the California State Bar. Prior to Inphi, he served as a partner at Townsend and Townsend and Crew LLP from January 1993 to January 2010. He is the founder and owner of Ogawa, P.C. (since February 2010). Prior to joining Townsend, he held a variety of engineering and management positions at NEC Electronics from December 1984 to January 1993. He received a B.S. degree in chemical engineering from the University of California, Davis, and a J.D. from McGeorge School of Law, University of Pacific. Charlie Roach has served as our Vice President of Worldwide Sales since September 2012. Prior to joining us, from July 2009 to August 2012, he served as Vice President of Sales for Integrated Device Technologies, where he managed the Americas and South East Asia sales teams along with the worldwide EMS team. Before IDT, from March 1995 to June 2009, Mr. Roach was in charge of Worldwide Strategic Accounts at Applied Micro Circuits, the Central and Southeast U.S. Sales Manager at MMC Networks and Managing Partner and Sales Engineer at Electro Source. Mr. Roach holds a B.S. degree in electrical engineering from Auburn University. 5 Table Of Contents Dr. Ron Torten has served as our Senior Vice President of Operations and Information Technology since April, 2014. Dr. Torten joined us in December 2007 as Vice President of Worldwide Sales, served as acting Vice President of Worldwide Operations from July 2011 until March 2012, as Vice President of Worldwide Operations until September 2012, and as Vice President of Operations and Information Technology until March 2013. Dr. Torten previously served as Chief Executive Officer of NemeriX, a GPS fabless semiconductor company, from January 2006 to December 2007. From January 2004 to December 2005, he served as Vice President, Worldwide Materials, at Agilent Technologies, Inc. Dr. Torten served as Vice President and General Manager for the Networking Entertainment Division at Agere Systems, Inc. He holds a B.S. degree in chemical engineering from the Technion—Israel Institute of Technology, an M.B.A. from the University of California, Davis, and a DBA with focus on strategy and innovation from Capella University. Diosdado P. Banatao has served on our Board and as chairman of our Board since December 2000 and served as our Interim President and Chief Executive Officer from October 2006 to August 2007. Mr. Banatao has been a Managing Partner of Tallwood Venture Capital, a venture capital firm, since July 2000 and served as Interim President and Chief Executive Officer at Ikanos Communications, Inc. from June 2011 to June 2012, and from April 2010 to August 2010. From April 2008 to June 2009, he also served as Interim Chief Executive Officer of SiRF Technology Holdings, Inc., which was acquired by CSR plc in June 2009. Prior to forming Tallwood, Mr. Banatao was a venture partner at Mayfield Fund from January 1998 to May 2000. Mr. Banatao co-founded three technology startups: S3 Incorporated, Chips & Technologies and Mostron. He also held positions in engineering and general management at National Semiconductor Corporation, Seeq Technologies and Intersil Corporation. Mr. Banatao served on the board of directors of Ikanos Communications, Inc. from 2009 to September 2015 (acquired by Qualcomm Inc.). He previously served on the board of directors of SiRF Technology (acquired by CSR plc); CSR plc; Sequoia Communications; Marvell Technology Group Ltd. (NASDAQ: “MRVL”); Acclaim Communications (acquired by Level One Communications, Inc., which was then acquired by Intel Corporation); NewPort Communications (acquired by Broadcom Corporation); Cyras Systems (acquired by Ciena Corporation); and Stream Machine Company (acquired by Cirrus Logic, Inc.). He has also served on the board of directors of various other privately held companies in the semiconductor industry. Mr. Banatao holds a B.S. degree in electrical engineering, cum laude, from the Mapua Institute of Technology in the Philippines and an M.S. degree in electrical engineering from Stanford University. Mr. Banatao’s background as a technologist, as well as a senior manager of, board member of, and investor in many semiconductor companies provides a diversity of experience for his service on our Board. The companies with which he has been involved range from start-up companies to very large public corporations. Nicholas E. Brathwaite has served on our Board since September 2013 and serves as Chairman of the nominating and corporate governance committee. He has been a Founding Partner of Riverwood Capital since 2008. Mr. Brathwaite served as the Chief Executive Officer of Aptina Imaging Corporation from April 2008 to July 2009 and has served as its Chairman of the Board since 2009. Prior to Aptina, he joined Flextronics International Ltd. in 1995 as its Vice President of Technology and from 2000 to 2007, he served as its Chief Technology Officer. Flextronics acquired nChip, where Mr. Brathwaite held the position of Vice President and General Manager of operations from 1992 to 1996. Mr. Brathwaite also spent six years with Intel Corporation in various engineering management positions in technology development and manufacturing. Mr. Brathwaite is currently on the board of directors of Power Integrations (since 2000) (NASDAQ: “POWI”) and Lighting Science Group (since 2011). He also served on the board of directors of Tessera Technologies, Inc. (2008-2011) (NASDAQ: “TSRA”) and of Photon Dynamics, Inc. prior to its acquisition in 2008. Mr. Brathwaite received a B.S. degree in Applied Chemistry from McMaster University, and an M.S. degree in Polymer Science & Engineering from University of Waterloo. He has also completed the Wharton Executive Education Training Program on Corporate Governance. Mr. Brathwaite possesses particular knowledge and operational experience across several industries as well as broad experience in financial markets, which provides a diversity of experience for his service on our Board. Mr. Brathwaite has also served on the board of directors of several other technology companies. 6 Table Of Contents Dr. David Liddle has served on our Board since July 2012, and serves as Chairman of the compensation committee and as a member of the audit committee. Until January 2016, Dr. Liddle served as a member of U.S. Venture Partners (USVP), which he joined in January 2000, after retiring as president and Chief Executive Officer of business incubator, Interval Research Corporation (Interval). Prior to co-founding Interval, Dr. Liddle founded and served as Chief Executive Officer of Metaphor, which was acquired in 1991 by International Business Machines Corp. (IBM), where he became Vice President of Business development for IBM Personal Systems. Dr. Liddle’s extensive experience in research and development includes 10 years at Xerox Palo Alto Research Center (PARC) and as head of the System Development Division (SDD). He served on the board of directors of the New York Times Company (2000-2015). Dr. Liddle previously served on the board of directors of Sybase, Broderbund Software, Borland International and Ticketmaster. His board involvement at USVP also included private companies AltoBeam, Karmasphere, Klocwork and Linestream and, previously, public companies Optichron (2004-2011, acquired by NetLogic) and MaxLinear (2004-2012). Dr. Liddle has served as a Consulting Professor of EE and also of CS at Stanford. He has served on the DARPA Information Science and Technology Committee and as chair of the NAS Computer Science and Telecommunications Board (CSTB) from 2006 to 2010. In addition, he recently chaired the CSTB study on Wireless Technology Prospects and Policy Options. He has served on the boards of the Colleges of Engineering at Stanford University, UC Berkeley, the University of Michigan and the University of Toledo and previously chaired the board of the Santa Fe Institute. He is currently on the board of directors of SRI International and the Public Library of Science (since 2011), an open access online science and medicine publishing organization. Dr. Liddle earned a B.S. degree in Electrical Engineering at the University of Michigan and MSEE, MSCS, and Ph.D. degrees at the University of Toledo, where his dissertation focused on reconfigurable computing machines. His contributions to human-computer interaction design earned him the distinction of Senior Fellow at the Royal College of Art. Dr. Liddle possesses particular knowledge and operational experience across several industries as well as broad experience in financial markets, which provides a diversity of experience. Dr. Liddle has also served on the board of directors of several other technology companies. Dr. Bruce McWilliams has served on our Board since October 2012. Mr. McWilliams brings more than 25 years of executive leadership and technology development experience to our Board. Dr. McWilliams has served as President and Chief Executive Officer of Intermolecular, Inc. since October 2014, as a director since 2005, and as Chairman of the Board since June 2014. Prior to joining Intermolecular, he most recently served as Executive Chairman and a director of SuVolta from 2009 to October 2014. Dr. McWilliams was the President and CEO of Tessera Technologies, which he took public through a highly successful initial public offering, from June 1999 to August 2008. Dr. McWilliams led Tessera's turnaround and established its growth strategy. During his tenure, Tessera experienced compounded revenue and operating profit growth exceeding 50% annually which led to Tessera being cited by Business Week as the Second Hottest Growing Company in America in 2006. Dr. McWilliams also served as President and CEO of S-Vision, a liquid crystal-on-silicon based display technology company, Senior Vice President of Flextronics International, and President and CEO of nCHIP, a multichip module packaging company that was acquired by Flextronics. In addition to serving on Intermoleculor’s board of directors, Dr. McWilliams is a member of the board of trustees of Carnegie Mellon University. In 2005, he received Ernst & Young’s Northern California Entrepreneur of the Year award. Dr. McWilliams holds B.S., M.S., and Ph.D. degrees in physics from Carnegie Mellon University. Dr. McWilliams possesses knowledge and operational experience across several industries, which provides a diversity of experience for his service on our board. There are no family relationships among any of our directors or executive officers. 7 Table Of Contents CORPORATE GOVERNANCE Organization of our Board of Directors Our Board oversees, counsels, and directs management in our long-term interests and those of our stockholders. Our Board’s responsibilities, including those of its committees, include: ● selecting, evaluating the performance of, and determining the compensation of the CEO and other senior executives; ● planning for succession with respect to the position of CEO and monitoring management’s succession planning for other senior executives; ● reviewing and approving our major financial objectives and strategic and operating plans, and other significant actions; ● overseeing the conduct of our business and the assessment of our business risks to evaluate whether the business is being properly managed; and ● overseeing the processes for maintaining our integrity with regard to our financial statements and other public disclosures, and compliance with law and ethics. Our Board and its committees met throughout the year on a set schedule, held special meetings, and acted by written consent from time to time as appropriate. Our Board held four regularly scheduled quarterly meetings during 2015. Each of our directors attended at least 75%, and six of our seven directors attended 100%, of the total regularly scheduled and special meetings held by our Board and the committees on which such director served during his or her tenure in 2015. Our non-management directors meet in regularly scheduled sessions without the presence of management in Executive Sessions. The Chairman of the Board presides over each such Executive Session or in his absence the lead director. We do not have a policy regarding directors’ attendance at the Annual Meeting; however, we encourage our all directors to attend. Dr. Tamer and Mr. Srinivasan attended our 2015 annual meeting of stockholders. Board Leadership Structure . Our Board determined as part of our corporate governance principles that one of our independent directors should serve as a lead director at any time when the title of chairman is held by an employee director. Mr. Banatao is our Chairman and while our Board has determined that Mr. Banatao is an independent director under the rules of The New York Stock Exchange (NYSE), in May 2014 our Board re-elected Mr. Srinivasan as lead director for a three-year term. Mr. Srinivasan will continue to serve as lead director until the conclusion of the annual meeting to be held in 2017 at which time our Board may elect another independent director to serve as lead director. Role of the Board in Risk Oversight. One of the key functions of our Board is informed oversight of our risk management process. Our Board does not have a standing risk management committee, but rather administers this oversight function directly through the board of directors as a whole, as well as through various board of directors standing committees that address risks inherent in their respective areas of oversight. In particular, our Board is responsible for monitoring and assessing strategic risk exposure, our audit committee has the responsibility to consider and discuss our major financial risk exposures and the steps our management has taken to monitor and control these exposures, including guidelines and policies to govern the process by which risk assessment and management is undertaken. Our audit committee also monitors compliance with legal and regulatory requirements, in addition to oversight of the performance of our internal audit function. Our nominating and corporate governance committee monitors the effectiveness of our corporate governance guidelines, including whether they are successful in preventing illegal or improper liability-creating conduct. Our compensation committee assesses and monitors whether any of our compensation policies and programs have the potential to encourage excessive risk-taking. 8 Table Of Contents Board Independence . At least annually, our Board undertakes a review of the independence of our directors and considers whether any director has a material relationship with us that could compromise the director’s ability to exercise independent judgment in carrying out his or her responsibilities. As a result of this review, our Board determined that Messrs. Banatao, Brathwaite, and Srinivasan, Drs. Hu, Liddle, and McWilliams, and Ms. Murphy, representing a majority of our directors, are “independent directors” as defined under the rules of the NYSE. In determining that Messrs. Banatao, Brathwaite, and Srinivasan, Drs. Hu Liddle and McWilliams, and Ms. Murphy qualify as “independent directors,” our Board determined that none of these individuals had any of the relationships enumerated in Rule 303A.02(b) of the NYSE Company Manual (Rule 303A.02(b)), that would preclude them from serving as independent directors. Our Board also made an affirmative determination that none of these directors had any other material relationship with us, other than in his or her capacity as a director and stockholder. Board Committees We have established an audit committee, a compensation committee and a nominating and corporate governance committee. We believe that the composition of these committees meets the criteria for independence under, and the functioning of these committees complies with the applicable requirements of, the Sarbanes-Oxley Act of 2002, the current rules of the NYSE and Securities and Exchange Commission (SEC) rules and regulations. Our Board has approved charters for each of these committees, which can be found on our website at www.inphi.com. Our Board has determined that Mr. Srinivasan is an “audit committee financial expert,” as defined by the rules promulgated by the SEC. Each committee has the composition and responsibilities described below: Audit Committee Number of Members: 3 Members: Sam S. Srinivasan, Chairperson Dr. David Liddle Dr. Bruce McWilliams NumberofMeetingsin2015: 5 Functions: Our audit committee assists our Board in fulfilling its legal and fiduciary obligations in matters involving our accounting, auditing, financial reporting, internal control and legal compliance functions, and is directly responsible for the approval of the services performed by our independent accountants and reviewing of their reports regarding our accounting practices and systems of internal accounting controls. Our audit committee also oversees the audit efforts of our independent accountants and takes actions as it deems necessary to satisfy itself that the accountants are independent of management. Our audit committee is also responsible for monitoring the integrity of our financial statements and our compliance with legal and regulatory requirements as they relate to financial statements or accounting matters. In addition, our audit committee is responsible for oversight of our risks relating to accounting matters and financial reporting. To satisfy these oversight responsibilities, our audit committee meets at regularly scheduled meetings with our Chief Financial Officer and other members of management, and separately in executive sessions with our independent registered public accounting firm, to discuss and review our financial statements, internal controls, auditing, accounting and financial reporting processes, and the adequacy of the resources devoted to these functions. Our audit committee also receives regular reports at committee meetings regarding issues such as the status andfindings of audits being conducted by the independent auditors, accounting changes that could affect our financial statements and proposed audit adjustments, if any. 9 Table Of Contents Compensation Committee Number of Members: 3 Members: Dr. David Liddle, Chairperson Dr. Chenming C. Hu Sam S. Srinivasan (until July 2015) Diosdado P. Banatao (since July 2015) NumberofMeetingsin2015: 5 Functions: Our compensation committee assists our Board in meeting its responsibilities with regard to oversight and determination of executive compensation and assesses whether our compensation structure establishes appropriate incentives for officers and employees. Our compensation committee is responsible for risks relating to employment policies and our compensation and benefit plans. To assist it in satisfying these oversight responsibilities, the compensation committee has retained its own compensation consultant and meets regularly with management to understand the financial, human resources and stockholder implications of compensation decisions being made. Our compensation committee chairman also meets as needed between formal committee meetings with management and the committee’s consultant. Our compensation committee reviews and makes recommendations to our Board with respect to our major compensation plans, policies and programs as well as with respect to the compensation of our non-employee directors. In addition, our compensation committee determinesthe compensation for our executive officers, establishes and modifies the terms and conditions of employment of our executive officers and administers our stock option plans. Nominating and Corporate Governance Committee Number of Members: 2 Members: Nicholas E. Brathwaite, Chairperson Sam S. Srinivasan NumberofMeetingsin2015: 4 Functions: Our nominating and corporate governance committee is responsible for making recommendations to our Board regarding candidates for directorships and the size and composition of our Board. In addition, our nominating and corporate governance committee is responsible for overseeing our corporate governance guidelines, and reporting and making recommendations to our Board concerning corporate governance matters. Our nominating and corporate governance committee is responsible for oversight of risks relating to Board succession planning, our ethics policies and corporate governance practices. To satisfy these oversight responsibilities, our nominating and corporate governance committee receives regular reports from our officers responsible for each ofthese risk areas on matters such as progress against succession planning programs and goals, trends in risk levels and risk management activities. 10 Table Of Contents Compensation Committee Interlocks and Insider Participation Drs. Hu and Liddle and Messrs. Srinivasan (until July 2015) and Banatao (since July 2015) served as members of our compensation committee during 2015. Mr. Banatao served as our Interim President and Chief Executive Officer from October 2006 to August 2007. Otherwise, none of the members of our compensation committee is or has in the past served as an officer or employee of our company. None of our executive officers currently serves, or in the past year has served, as a member of the board of directors or compensation committee of any entity that has one or more executive officers serving on our Board or compensation committee. Director Nominations Our Board nominates directors for election at each annual meeting of stockholders and elects new directors to fill vacancies when they arise. Our nominating and corporate governance committee has the responsibility to identify, evaluate, recruit and recommend qualified candidates to our Board for nomination or election. Director Criteria . Our nominating and corporate governance committee has a policy regarding consideration of director candidates recommended by stockholders. Our nominating and corporate governance committee reviews suggestions for director candidates recommended by stockholders and considers such candidates for recommendation based upon an appropriate balance of knowledge, experience and capability. In addition to considering an appropriate balance of knowledge, experience and capability, our Board has as an objective that its membership be composed of experienced and dedicated individuals with diversity of backgrounds, perspectives and skills. We do not have a specific policy regarding diversity of candidates. Our nominating and corporate governance committee selects candidates for director based on their character, judgment, diversity of experience, business acumen, and his or her willingness and ability to devote sufficient time to effectively carry out his or her duties as a director. Our nominating and corporate governance committee believes it appropriate for a majority of the members of our Board to meet the definition of “independent director” under the rules of the NYSE. Our nominating and corporate governance committee also believes it appropriate for our Chief Executive Officer to participate as a member of our Board. Prior to each annual meeting of stockholders, our nominating and corporate governance committee first identifies nominees by reviewing the current directors whose terms expire at the annual meeting of stockholders and who are willing to continue in service. These candidates are evaluated based on the criteria described above, including as demonstrated by the candidate’s prior service as a director, and the needs of our Board, with respect to the particular talents and experience of its directors. If a director does not wish to continue in service, the nominating and corporate governance committee determines not to nominate the director, or a vacancy is created on our Board as a result of a resignation, an increase in the size of our Board or other event, the nominating and corporate governance committee will consider various candidates for Board membership, including those suggested by members of the nominating and corporate governance committee, by other members of our Board, by any executive search firm engaged by the nominating and corporate governance committee and by stockholders. A stockholder who wishes to suggest a prospective nominee for our Board should notify Inphi’s Secretary, any member of the nominating and corporate governance committee, or the persons referenced below in “Communications with our Board of Directors” in writing with any supporting material the stockholder considers appropriate. 11 Table Of Contents Stockholder Nominees . In addition, our bylaws contain provisions that address the process by which a stockholder may nominate an individual to stand for election to our Board at our annual meeting of stockholders. In order to nominate a candidate for director, a stockholder must give timely notice in writing to Inphi’s Secretary and otherwise comply with the provisions of our bylaws. To be timely, our bylaws provide that we must have received the stockholder’s notice not more than 120 days nor less than 90 days prior to the anniversary of the date our proxy statement was provided to stockholders in connection with previous year’s annual meeting. However, if we did not hold an annual meeting in the prior year or if the date of the annual meeting is more than 30 days before or after the anniversary date of the prior year’s annual meeting, we must receive the stockholder’s notice by the close of business on the later of 90 days prior to the annual meeting and the 10th day after the day we provided public disclosure of the meeting date. Information required by the bylaws to be in the notice include the name and contact information for the candidate and the person making the nomination and other information about the nominee that must be disclosed in proxy solicitations under Section 14 of the Securities Exchange Act of 1934 (the “Exchange Act”) and the related rules and regulations under that section. Stockholder nominations must be made in accordance with the procedures outlined in, and include the information required by, our bylaws and must be addressed to: Secretary, Inphi Corporation, 2953 Bunker Hill Lane, Suite 300, Santa Clara, California 95054. You can obtain a copy of our bylaws by writing to the Secretary at this address. Meetings of Our Independent Directors and Communications with our Board of Directors During meetings of our Board, the independent directors meet regularly in an executive session without management or management directors present. The purpose of these executive sessions is to promote open and candid discussion among the non-management directors. An independent director presides over the executive sessions as determined by the independent directors at each meeting . Our Board recommends that stockholders and other interested parties initiate communications with our Board, the independent directors, the Chairman, or any committee of our Board in writing to the attention of our Secretary, John Edmunds, at 2953 Bunker Hill Lane, Suite 300, Santa Clara, CA 95054. This process will assist our Board in reviewing and responding to stockholder communications in an appropriate manner. Our Board has instructed our Secretary to review such correspondence and, at his discretion, not to forward items if he deems them to be of a commercial or frivolous nature or otherwise inappropriate for our Board’s consideration such as spam, junk mail and mass mailings, product complaints, personal employee complaints, product inquiries, new product suggestions, resumes and other forms of job inquiries, surveys, business solicitations or advertisements. Corporate Governance Principles and Practices We believe our corporate governance initiatives comply with the Sarbanes-Oxley Act of 2002 and the rules and regulations of the SEC adopted thereunder. In addition, we believe our corporate governance initiatives comply with the rules of the NYSE. Our Board continues to evaluate our corporate governance principles and policies. Our corporate governance guidelines are posted on our website at www.inphi.com . Our Board also adopted a code of business conduct and ethics that applies to each of our directors, officers and employees. The code addresses various topics, including: ● compliance with laws, rules and regulations, including the Foreign Corrupt Practices Act; ● conflicts of interest; ● insider trading; ● corporate opportunities; ● competition and fair dealing; ● equal employment and working conditions; ● record keeping; ● confidentiality; ● giving and accepting gifts; ● compensation or reimbursement to customers; ● protection and proper use of company assets; and ● payments to government personnel and political contributions. 12 Table Of Contents Our code of business conduct and ethics is posted on our website at www.inphi.com. The code of business conduct and ethics can only be amended by the approval of a majority of our Board. Any waiver to the code of business conduct and ethics for our Chief Executive Officer or a senior financial officer may only be granted by our Board or our nominating and corporate governance committee and must be timely disclosed as required by applicable law. Our Board also adopted a code of ethics for senior financial officers applicable to our Chief Executive Officer, President, Chief Financial Officer, controller, and other key management employees identified by our Board addressing ethical issues. We also implemented whistleblower procedures that establish formal protocols for receiving and handling complaints from employees. Any concerns regarding accounting or auditing matters reported under these procedures will be communicated promptly to our audit committee. 13 Table Of Contents COMPENSATION OF DIRECTORS Our non-employee directors receive an annual retainer of $40,000 prorated for partial service in any year. Our Chairman of the Board and lead director each receive an additional annual retainer of $30,000 and$20,000, respectivelyso long as such director is not an employee of Inphi. Members of our audit committee, compensation committee and nominating and corporate governance committee, other than the chairpersons of those committees, receive an additional annual retainer of $10,000, $7,500, and $5,000, respectively. The chairpersons of our audit committee, compensation committee and nominating and corporate governance committee each receive an additional annual retainer of $20,000, $15,000, and $8,000, respectively. In addition, non-employee directors receive nondiscretionary, automatic grants of restricted stock units (RSUs) under our 2010 Stock Incentive Plan. Upon becoming a member of our Board, a non-employee director is automatically granted initial RSUs for shares of our common stock that have a value of $160,000, calculated using the closing price of our common stock on the date of grant as reported on the NYSE. The initial RSUs vest over four years in equal annual installments. On the first business day following each of our regularly scheduled annual meetings of stockholders, each non-employee director is automatically granted RSUs for shares of our common stock, provided the director has served on our Board for at least six months. In July 2015, the Compensation Committee recommended, and the full Board approved, an increase in the grant date value (which value is calculated using the closing price of our common stock on the date of grant as reported on the NYSE) of each such annual non-employee director RSU grant to $100,000 from the $80,000 figure established by the 2010 Stock Incentive Plan. These RSUs will vest on the first anniversary of the date of grant or immediately prior to our next annual meeting of stockholders, if earlier. The RSUs granted to non-employee directors will become fully vested in the event a change in control occurs. We also reimburse our non-employee directors for their reasonable out-of-pocket costs and travel expenses in connection with their attendance at board and committee meetings. Director Stock Ownership Guidelines Our Board has established guidelines to better ensure that our directors each maintain an appropriate equity stake in our company. These guidelines provide that all directors, including the CEO, will maintain a good faith cash investment in Inphi Stock valued at $100,000 throughout the duration of their association with our company, which must be achieved by the 24-month anniversary of the individual’s appointment as a director or CEO (the “Valuation Date”). The value of the Inphi stock is measured using the 10-day trading average ending the date immediately prior to the Valuation Date. 2015 Director Compensation The following table sets forth the compensation paid to our non-employee directors or accrued by us in 2015. The following tables exclude Dr. Ford Tamer, our President and CEO, as he did not receive any additional compensation for his service on our Board. Name Fees Earned or Paid in Cash ($) Stock Awards Total ($) Diosdado P. Banatao Nicholas E. Brathwaite Dr. Chenming C. Hu Dr. David Liddle Dr. Bruce McWilliams Elissa Murphy Sam S. Srinivasan The amount reflects the aggregate grant date fair value of the RSU award computed in accordance with FASB ASC Topic 718 multiplied by the number shares. See note 12 of the notes to our consolidated financial statements in Item8 in our Annual Report on Form 10-K for the year ended December31, 2015 for a discussion of assumptions made in determining the grant date fair value. The following outstanding equity awards table sets forth the equity awards held by our non-employee directors at December 31, 2015: 14 Table Of Contents Stock Awards Name Grant Date Number of Shares or Units of Stock That Have Not Vested(#) Market Value of Shares That Have Not Vested($) (a) Diosdado P. Banatao 05/29/2015 Nicholas E. Brathwaite 09/05/2013 05/29/2015 Dr. Chenming C. Hu 05/29/2015 Dr. David Liddle 07/12/2012 05/29/2015 Dr. Bruce McWilliams 10/26/2012 05/29/2015 Elissa Murphy 07/01/2015 Sam S. Srinivasan 05/29/2015 (a) The amount represents the closing market price of our common stock as of December31, 2015 multiplied by unvested shares as of December31, 2015. The closing market price of our common stock on December31, 2015 was $27.02. 15 Table Of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information as of April 11, 2016 regarding the number of shares of common stock and the percentage of common stock, beneficially owned by: • each person or group of persons known to us to be the beneficial owner of more than 5% of our common stock; • each of our named executive officers; • each of our directors; and • all of our directors and executive officers as a group. Unless otherwise noted below, the address of each beneficial owner listed in the table is c/o Inphi Corporation, 2953 Bunker Hill Lane, Suite 300, Santa Clara, California 95054. We have determined beneficial ownership in accordance with the rules of the SEC. Except as indicated by the footnotes below, we believe, based on the information furnished to us, that the persons and entities named in the table below have sole voting and investment power with respect to all shares of common stock that they beneficially own, subject to applicable community property laws. Applicable percentage ownership is based on 40,049,094 shares of common stock outstanding on April 11, 2016. In computing the number of shares of common stock beneficially owned by a person and the percentage ownership of that person, we deemed outstanding shares of common stock subject to options held by that person that are currently exercisable or exercisable within 60 days of April 11, 2016, or June 10, 2016. We did not deem these shares outstanding, however, for the purpose of computing the percentage ownership of any other person. Amount and Nature of Beneficial Ownership Name and Address of Beneficial Owner Shares Beneficially Owned Percentage Beneficially Owned 5% Stockholders: The Vanguard Group Entities affiliated with Walden International Capital Research Global Investors BlackRock, Inc. Directors and Named Executive Officers: Ford Tamer John Edmunds * Charles Roach * Ron Torten * Richard Ogawa * Diosdado P. Banatao * Chenming Hu * Sam S. Srinivasan * David Liddle * Bruce McWilliams * Nicholas Brathwaite * Elissa Murphy All current directors and executive officers as a group (12 persons) * Amount represents less than 1% of our common stock. Based solely on information reported on Schedule 13G filed on February 10, 2016, this amount consists of 2,388,066 shares beneficially owned by The Vanguard Group. In its capacity as investment adviser, for which it has sole power to vote 82,538 shares, sole power to dispose of 2,307,528 shares, and shared power to dispose of 80,538 shares. The address for The Vanguard Group is 100 Vanguard Blvd., Malvern, PA 19355. 16 Table Of Contents (2) Based solely on information reported on Schedule 13G/A filed on February 14, 2014, represents 46,579 shares held by Pacven Walden Ventures Parallel V-A C.V., 46,579 shares held by Pacven Walden Ventures Parallel V-B. C.V., 55,659 shares held by Pacven Walden Ventures Parallel VI, L.P., 4,955 shares held by Pacven Walden Ventures V Associates Fund, L.P., 2,021,291 shares held by Pacven Walden Ventures V, L.P., 714,816 shares held by Pacven Walden Ventures VI, L.P., and 32,584 shares held by Pacven Walden Ventures V-QP Associates Fund, L.P. Pacven Walden Management V Co. Ltd,. is the general partner of Pacven Walden Ventures V, L.P., Pacven Walden Ventures Parallel V-A C.V., Pacven Walden Ventures Parallel V-B C.V., Pacven Walden Ventures V Associates Fund, L.P. and Pacven Walden Ventures V-QP Associates Fund, L.P. (Pacven V and affiliated funds). Pacven Walden Management VI Co. Ltd., is the general partner of Pacven Walden Ventures VI, L.P. and Pacven Walden Ventures Parallel VI, L.P. (Pacven VI and Parallel Funds). Lip-Bu Tan, Andrew Kau, Hock Voon Loo and Brian Chiang hold shared voting and investment power with respect to the shares held by Pacven V and affiliated funds and Pacven VI and Parallel Funds, all of whom disclaim beneficial ownership of these shares except to the extent of any pecuniary interest therein. The address for Walden International is One California Street, Suite 2800, San Francisco, CA 94111. Based solely on information reported on Schedule 13G/A filed on February 16, 2016, this amount consists of 4,179,934 shares beneficially owned by Capital Research Global Investors, a division of Capital Research and Management Company, in its capacity as investment adviser, for which it has sole power to vote 4,179,934 shares and sole power to dispose of 4,179,934. The address for Capital Research Global Investors is 333 South Hope Street, Los Angeles, CA 90071. Based solely on information reported on Schedule 13G filed on July 2, 2015 this amount consists of 2,075,242 shares beneficially owned by BlackRock, Inc., parent holding company of BlackRock Advisors, LLC, BlackRock Asset Management Canada Limited, Blackrock Asset Management Schweiz AG, BlackRock Financial Management, Inc., BlackRock Fund Advisors, BlackRock Institutional Trust Company, N.A., and BlackRock Investment Management, LLC, for which it has sole power to vote 2,003,266 shares and sole power to dispose of 2,075,242. The address for BlackRock Inc. is 55 East 52nd Street, New York, NY 10055. Includes 557,645 shares subject to options that are exercisable as of June 10, 2016, and 15,936 shares subject to restricted stock units that will vest as of June 10, 2016. Includes 292,434 shares subject to options that are exercisable as of June 10, 2016, and 12,768 shares subject to restricted stock units that will vest as of June 10, 2016. 17 Table Of Contents Includes 84,375 shares subject to options that are exercisable as of June 10, 2016, and 10,250 shares subject to restricted stock units that will vest as of June 10, 2016. Includes 1,875 shares subject to options that are exercisable as of June 10, 2016, and 12,500 shares subject to restricted stock units that will vest as of June 10, 2016. Includes 42,708 shares subject to options that are exercisable as of June 10, 2016, and 9,000 shares subject to restricted stock units that will vest as of June 10, 2016. Includes 167,006 shares held by the Banatao Living Trust DTD 7/21/99 and 3,341 shares subject to restricted stock units that will vest as of June 10, 2016. Mr. and Mrs. Banatao, as trustees of the Banatao Living Trust, hold shared voting and dispositive power over the securities held by this fund. Mr. and Mrs. Banatao disclaim beneficial ownership of the reported securities except to the extent of any pecuniary interest therein. 3,341 shares subject to restricted stock units that will vest as of June 10, 2016. 3,341 shares subject to restricted stock units that will vest as of June 10, 2016. 3,341 shares subject to restricted stock units that will vest as of June 10, 2016. 3,341 shares subject to restricted stock units that will vest as of June 10, 2016. 3,341 shares subject to restricted stock units that will vest as of June 10, 2016. Includes 979,037 shares subject to options that are exercisable as of June 10, 2016, and 80,500 shares subject to restricted stock units that will vest as of June 10, 2016. 18 Table Of Contents EQUITY COMPENSATION PLAN INFORMATION The following table summarizes the number of outstanding options granted to our employees, consultants and directors, as well as the number of shares of common stock remaining available for future issuance under our equity compensation plans as of December31, 2015. Number of Securities to be Issued upon Exercise of Outstanding Options and Rights (a) Weighted Average Exercise Price of Outstanding Options and Rights (1) (b) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column(a)) Equity compensation plans approved by security holders (2) Equity compensation plans not approved by security holders (3) — — Total The calculation of the weighted average exercise price includes only stock options and does not include the outstanding RSUs which do not have an exercise price. Consists of two plans: the Company’s 2010 Stock Incentive Plan and the Company’s 2011 Employee Stock Purchase Plan. 2,014,712 shares and 778,188 shares, respectively, remain available for issuance under the Company’s 2010 Stock Incentive Plan and the Company’s 2011 Employee Stock Purchase Plan. All shares reflected in this row were granted in connection with our acquisition of Cortina Systems, Inc. on October 3, 2014. Such RSU non-plan inducement awards were granted to Cortina Systems, Inc. employees joining our operations in order to create a retention incentive for those employees. 19 Table Of Contents CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS In addition to the compensation arrangements with directors and executive officers described elsewhere in this Proxy Statement, the following is a description of each transaction since January1, 2015 and each currently proposed transaction in which: • we have been or are to be a participant; • the amount involved exceeds or will exceed $120,000; and • any of our directors, executive officers or beneficial holders of more than 5% of our capital stock, or any immediate family member of or person sharing the household with any of these individuals (other than tenants or employees), had or will have a direct or indirect material interest. Registration Rights We have granted registration rights with respect to 5,274,580 shares of our common stock, which were issued to certain stockholders in connection with the consummation of our acquisition of Cortina Systems, Inc., pursuant to the terms of a Registration Rights Agreement, dated as of October 3, 2014, by and between us and the Stockholders’ Agent identified therein (Registration Rights Agreement). On November 7, 2014, we registered on a Form S-3 shelf registration statement (Registration Statement) registering 5,274,580 shares of common stock pursuant to the Registration Rights Agreement. The Registration Rights Agreement provides that the Registration Statement shall remain effective until such time as no securities covered by the Registration Statement remain “Registrable Securities,” as such term is defined in the Registration Rights Agreement. Indemnification Agreements We have entered into indemnification agreements with each of our current directors and executive officers. These agreements require us to indemnify these individuals to the fullest extent permitted under Delaware law against liabilities that may arise by reason of their service to us, and to advance expenses incurred as a result of any proceeding against them as to which they could be indemnified. We also intend to enter into indemnification agreements with our future directors and executive officers. Procedures for Approval of Related Party Transactions Pursuant to our written Related Person Transactions Policy, the audit committee of our Board must approve transactions with our company valued at or above $120,000 in which any director, officer, 5% or greater stockholder, or certain related persons or entities has a direct or indirect material interest. The audit committee bases its decision on whether to approve such transactions in light of all relevant facts and circumstances reasonably available to it, and approves only those transactions it determines to be fair and in the best interests of the Company. 20 Table Of Contents COMPENSATION DISCUSSION AND ANALYSIS This Compensation Discussion and Analysis is intended to assist our stockholders in understanding our executive compensation program by providing an overview of our executive compensation-related policies, practices, and decisions for 2015. It also explains how we determined the material elements of compensation for our principal executive officer, our principal financial officer, and the three executive officers who were our most highly-compensated executive officers as of December 31, 2015, and who we refer to as our “Named Executive Officers.” For 2015, our Named Executive Officers were: ■ Dr. Ford Tamer, our President and Chief Executive Officer (our “CEO”); ■ John Edmunds, our Chief Financial Officer and Chief Accounting Officer; ■ Charlie Roach, our Vice President of Worldwide Sales; ■ Dr. Ron Torten, our Senior Vice President of Operations and Information Technology; and ■ Richard Ogawa, our General Counsel. Specifically, this Compensation Discussion and Analysis provides an overview of our executive compensation philosophy, the overall objectives of our executive compensation program, and each compensation element that we provide to our named executive officers. In addition, it explains how and why the Compensation Committee of our Board of Directors (the “Committee”) arrived at the specific compensation decisions for our Named Executive Officers in 2015. Overview We are a fabless provider of high-speed analog and mixed signal semiconductor solutions for the communications, datacenter, and computing markets. We often refer to our business as covering various data transport segments from “fiber to memory.” Our analog and mixed signal semiconductor solutions provide high signal integrity at leading-edge data speeds while reducing system power consumption. Our semiconductor solutions are designed to address bandwidth bottlenecks in networks, maximize throughput and minimize latency in computing environments and enable the rollout of next generation communications, datacenter and computing infrastructures. Our solutions provide a vital high-speed interface between analog signals and digital information in high-performance systems such as telecommunications transport systems, enterprise networking equipment, datacenters and enterprise servers, storage platforms, test and measurement equipment, and military systems. 2015 Business Highlights We continued our growth in 2015, producing strong financial and operational results. Our accomplishments in 2015 included the following: ■ Our total revenue was $246.6 million, compared with $156.1 million in 2014, an increase of $90.5 million. ■ Our non-GAAP net income was $42.9 million, or approximately $1.03 per diluted share, compared with non-GAAP net income of $21.4 million, or $0.62 per diluted share, for 2014. 21 Table Of Contents 2015 Executive Compensation Highlights Our executive compensation program emphasizes long-term value creation that correlates with the growth of sustainable long-term value for our stockholders, as well as motivates and rewards our Named Executive Officers. In 2015, the Committee took the following compensation actions: ■ Base Salary: Adjusted the base salaries of some of our Named Executive Officers, by 3% over their 2014 levels. ■ Cash Incentive Payments: Awarded and paid a cash incentive plan award to Mr. Roach and cash bonuses to our other Named Executive Officers, to reward their achievements during fiscal year 2015. Such cash incentive award and bonuses ranged from 30% to 62% of 2015 base salary. ■ Equity Awards: Granted time and performance-based vesting RSU awards that may be settled for shares of our common stock to our Named Executive Officers. Executive Compensation Best Practices We endeavor to maintain sound executive compensation policies and practices, including compensation-related corporate governance standards, consistent with our executive compensation philosophy. During 2015, the following executive compensation policies and practices were in place, including those we have implemented to drive performance and that either prohibit or minimize behaviors that we believe do not serve our stockholders’ long-term interests: What We Do Compensation Committee Independence– Our Board maintains a compensation committee comprised solely of independent directors who have established effective means for communicating with our stockholders regarding their executive compensation ideas and concerns. Compensation Committee Advisor Independence– The Committee engages and retains its own advisors. During 2014, the Committee engaged Compensia, Inc. to assist with its responsibilities. Compensia performs no consulting or other services for the Company. Annual Compensation Review – The Committee conducts an annual review of our executive compensation philosophy and strategy, including a review of the compensation peer group used for comparative purposes. Compensation-Related Risk Assessment – The Committee conducts an annual evaluation of our compensation programs, policies, and practices to ensure that they reflect an appropriate level of risk-taking but do not encourage our employees to take excessive or unnecessary risks that could have a material adverse impact on the Company. Emphasize Performance-based Incentive Compensation – The Committee designs our executive compensation program to use performance-based short-term and long-term incentive compensation awards to align of the short and long-term interests of our executive officerswith the interests of our stockholders. Emphasize Long-Term Equity Compensation – The Committee uses equity awards to deliver long-term incentive compensation opportunities to our executive officers, including our Named Executive Officers. These equity awards vest or may be earned over multi-year periods, which better serves our long-term value creation goals and retention objectives. 22 Table Of Contents Limited Executive Perquisites – We provide only modest amounts of perquisites or other personal benefits to our Named Executive Officerswhich serve a sound business purpose. In addition, our Named Executive Officers participate in our retirement and health and welfare benefit programs on the same basis as all of our employees. “Double-Trigger” Change in Control Arrangements – The post-employment compensation arrangements for our executive officers, including our Named Executive Officers, are based on a “double-trigger” arrangement that provides for the receipt of payments and benefits only in the event of (i) a change in control of the Company and (ii) a qualifying termination of employment. Reasonable Change in Control Arrangements – The post-employment compensation arrangements for our executive officers, including our Named Executive Officers, provide for amounts and multiples that are within reasonable market norms. Prohibition on Hedging and Pledging – Our executive officers, including our Named Executive Officers, and the members of our Board are prohibited from engaging in hedging transactions with respect to our equity securities. Our executive officers, including our Named Executive Officers, and the members of our Board are also prohibited from pledging shares of our common stock. Succession Planning – Our Board reviews the risks associated with our key executive positions on an annual basis so that we have a succession strategy for our most critical positions. What We Do Not Do X Retirement Programs – Other than our 401(k) plan generally available to all employees, we do not offer defined benefit or contribution retirement plans or arrangements, or nonqualified deferred compensation plans or arrangements for our executive officers, including our Named Executive Officers. X No Tax “Gross-Ups” or Payments – We do not provide any “gross-ups” or tax payments in connection with any compensation element or any excise tax “gross-ups” or tax reimbursement in connection with any change in control payments or benefits. X No Dividends – We do not pay dividends or dividend equivalents on unvested or unearned restricted stock units and performance-based restricted stock unit awards. Stockholder Advisory Votes At our 2011 annual meeting of Stockholders, we submitted two advisory votes to our stockholders: one seeking their approval of the compensation of our named executive officers as disclosed in our 2011 definitive proxy statement (a “Say-on-Pay” vote) and the other regarding the frequency of future Say-on-Pay votes. At that time, our stockholders approved the compensation of our named executive officers and, consistent with the recommendation of our Board, expressed a preference that future Say-on-Pay votes be held once every three years. At our 2014 annual meeting of Stockholders, our stockholders approved the compensation of our named executive officers as disclosed in our 2014 definitive proxy statement with approximately 50.56% of the votes cast in favor of the proposal. As the Committee evaluated our executive compensation policies and practices during 2015, it was mindful of the level of support that our stockholders expressed for our executive compensation program and decisions. Specifically, the Committee took the following actions: ■ soliciting input from major stockholders and the proxy advisory firms on potential changes to our executive compensation program that could address their concerns; 23 Table Of Contents ■ further emphasizing the link between our performance and our Named Executive Officers’ compensation by adding performance vesting conditions to long-term equity awards (as is discussed in further detail below under the heading “Executive Compensation – Compensation Elements – Long-Term Incentive Compensation”); and ■ enhancing disclosure about the corporate performance goals evaluated in determining annual cash incentive compensation for our Named Executive Officers. The Committee considers the results of the Say-on-Pay vote on our executive compensation program as part of its annual executive compensation review. Our Board values the opinions of our stockholders and the Committee will continue to consider the outcome of future Say-on-Pay votes, as well as feedback received throughout the year, when making compensation decisions for our Named Executive Officers. The next Say-on-Pay vote and the next stockholder advisory vote regarding the frequency of future Say-on-Pay votes will both take place at the 2017 annual meeting of Stockholders. Compensation Philosophy We have designed our executive compensation program to achieve the following objectives: ■ to attract, retain, and motivate talented, innovative, experienced, and strategic executive officers; ■ to reward our executive officers based on our financial and business performance and their individual performance; ■ to provide fair and equitable compensation, consistent with the competitive market; and ■ to align the interest of our executive officers and stockholders. Our executive compensation program has focused primarily on attracting executive talent to manage and operate our business, retaining individuals whose employment is key to our success and growth, and rewarding individuals who help us define the strategic direction of the Company while achieving our business objectives. By weighting our executive compensation packages to emphasize equity-based compensation, we have sought to align the interests of our executive officers and stockholders by motivating them to increase the value of our stock over time. Compensation-Setting Process Role of the Compensation Committee The Committee is responsible for reviewing and making recommendations to our Board regarding the compensation of our executive officers, including our Named Executive Officers, and seeks to do so in a manner that fairly compensates them for their contributions to our annual and long-term performance. The Committee consisted of Drs. Liddle (Chairperson) and Hu and Mr. Srinivasan until July 15, 2015 when Mr. Sam Srinivasan stepped off of the Compensation Committee and was replaced with Mr. Diosdado Banatao, each of whom is an independent, non-employee member of our Board. Specifically, the Committee seeks to ensure that our compensation remains market competitive by: ■ providing performance-based incentive opportunities that closely align and strike a balance between short-term and long-term incentives relative to our strategy and future performance; 24 Table Of Contents ■ establishing long-term incentive compensation programs in the form of equity awards to reinforce the long-term connection with stockholder value and executive compensation; and ■ structuring our executive compensation plans and arrangements to reduce incentives to either (a) promote short-term gains or (b) encourage risk-taking at the expense of long-term stockholder value. The Committee, among its other responsibilities, establishes our overall compensation philosophy and reviews and makes approval recommendations to our Board regarding our executive compensation program, including the specific compensation of our executive officers, including our Named Executive Officers. The Committee has the authority to retain special counsel and other advisors, including compensation consultants, to assist in carrying out its responsibilities to determine the compensation of our executive officers. TheCommittee’s authority, duties, and responsibilities are described in its charter, which is reviewed annually and revised and updated as warranted. While the Committee determines our overall compensation philosophy and the compensation of our executive officers, it relies on its compensation consultant, as well as our CEO, our Vice President of Human Resources, and our executive compensation staff to formulate recommendations with respect to specific compensation actions. The Committee makes all final recommendations regarding executive officers’ compensation, including base salary levels, target annual cash bonus opportunities, actual cash bonus payments, and long-term incentives in the form of equity awards for all executives. The Committee meets on a regularly-scheduled basis and at other times as needed. The Committee periodically reviews compensation matters with our Board. At the beginning of each year, the Committee reviews our executive compensation program, including any incentive compensation plans and arrangements, to assess whether our compensation elements, actions, and decisions are (i) properly coordinated, (ii) aligned with our vision, mission, values, and corporate goals, (iii) provide appropriate short-term and long-term incentives for our executive officers, (iv) achieve their intended purposes, and (v) are competitive with the compensation of executives in comparable positions at the companies with which we compete for executive talent. Following this assessment, the Committee makes any necessary or appropriate modifications to our existing plans and arrangements or adopts new plans or arrangements. The Committee also conducts an annual review of our executive compensation strategy to ensure that it is appropriately aligned with our business strategy and achieving our desired objectives. Further, the Committee reviews market trends and changes in competitive compensation practices, as further described below. The factors considered by the Committee in making its determinations with respect to the compensation of our Named Executive Officers for 2015 included: ■ our corporate growth and other elements of financial performance; ■ our corporate and individual achievements against short-term and long-term performance objectives; ■ the individual performance of each executive officer against his management objectives; ■ a review of the relevant competitive market analysis prepared by its compensation consultant (as described below); ■ the expected future contribution of the individual executive officer; ■ historical compensation awards we have made to our executive officers and their retention value; ■ internal pay equity based on the impact on our business and performance; and ■ the recommendations of our CEO (except with respect to his own compensation) as described below. 25 Table Of Contents The Committee did not weight these factors in any predetermined manner, nor did it apply any formulas in making its decisions. The members of the Committee consider this information in light of their individual experience, knowledge of the Company, knowledge of each executive officer, knowledge of the competitive market, and business judgment in making their decisions regarding executive compensation and our executive compensation program. No executive officer participates in the determination of the amounts or elements of his or her own compensation. As part of this process, our Board evaluates the performance of our CEO each year and approves all decisions regarding his base salary adjustments, annual cash incentives, and long-term incentives in the form of equity awards. Our CEO is not present during any of the deliberations regarding his compensation. Role of our Management Our Vice President of Human Resources works closely with the Committee as it conducts its deliberations about the compensation of our executive officers, including our Named Executive Officers. Typically, our Vice President of Human Resources works with the Committee to determine the structure of the annual bonus plan, and to identify and develop corporate and individual performance objectives for such plan, and to evaluate actual performance against the selected measures. Our CEO makes recommendations to the Committee as described in the following paragraph and is involved in the determination of compensation for the respective executive officers who report to him. At the beginning of each year, our CEO reviews the performance of the other executive officers, including our other Named Executive Officers, based on such individual’s level of success in accomplishing the business objectives established for him or her for the prior year and his or her overall performance during that year, and then shares these evaluations with, and makes recommendations to, the Committee for each element of compensation. The annual business objectives for each executive officer are developed through mutual discussion and agreement between our CEO and the executive officers and are reviewed with our Board. Using a subjective evaluation of each executive officer’s performance and taking into consideration historical compensation awards to our executive officers and our corporate performance during the preceding year, these recommendations concern base salary adjustments, target annual cash bonus incentives, and long-term incentives in the form of equity awards for each of our executive officers (other than himself) based on our results, the individual executive officer’s contribution to these results, and his or her performance toward achieving his or her individual performance goals. The Committee then reviews these recommendations and considers the other factors described above and determines the target total direct compensation of each executive officer, as well as each individual compensation element. While the Committee considers our CEO’s recommendations, as well as the competitive market analysis prepared by its compensation consultant, these recommendations and market data serve as only two of several factors in making its decisions with respect to the compensation of our executive officers. Role of Compensation Consultant Pursuant to its charter, the Committee has the authority to engage its own legal counsel and other advisors, including compensation consultants, as it determined in its sole discretion, to assist in carrying out its responsibilities. The Committee makes all determinations regarding the engagement, fees, and services of these advisors, and any such advisor reports directly to the Committee. 26 Table Of Contents In 2013, pursuant to this authority, the Committee first engaged Compensia, Inc., a national compensation consulting firm, to provide information, analysis, and other assistance relating to our executive compensation program on an ongoing basis. The nature and scope of the services provided to the Committee by Compensia in 2015 were as follows: ■ updated the compensation peer group; ■ provided advice with respect to compensation best practices and market trends for executive officers and members of our Board; ■ conducted an analysis of the levels of overall compensation and each element of compensation for of our executive officers; ■ conducted an analysis of the levels of overall compensation and each element of compensation for the members of our Board; ■ reviewed and commented on this CD&A; ■ provided market data on annual equity burn rates and overhang levels; ■ conducted the compensation risk assessment; and ■ provided ad hoc advice and support throughout the year. Representatives of Compensia attend meetings of the Committee as requested and also communicate with the Committee outside of the meetings. Compensia reports to the Committee rather than to the management, although Compensia may meet with members of the management, including our CEO and members of our executive compensation staff, for purposes of gathering information on proposals that management may make to the Committee. During 2015, Compensia met with various executive officers to collect data and obtain management’s perspective on various executive compensation proposals. The Committee may replace its compensation consultant or hire additional advisors at any time. Compensia has not provided any other services to us and has received no compensation other than with respect to the services described above. The Committee has assessed the independence of Compensia taking into account, among other things, the various factors as set forth in Rule 10C-1 of the Exchange Act and the enhanced independence standards and factors set forth in the applicable listing standards of NYSE, and has concluded that its relationship with Compensia and the work of Compensia on behalf of the Committee has not raised any conflict of interest. Competitive Positioning As part of its deliberations, the Committee considers competitive market data on executive compensation levels and practices and a related analysis of such data. This data is drawn from a select group of peer companies developed by the Committee, as well as compensation survey data. In the fall of 2014, the Committee directed Compensia to formulate a group of peer companies to be used as a reference for market positioning and for assessing competitive market practices during 2015. Compensia undertook a detailed review of the pool of U.S.-based publicly-traded companies, taking into consideration our industry sector, the size of such companies (based on revenues and market capitalization) relative to our size and growth rate. Following this review, Compensia recommended to the Committee the following peer group to consist of 16 companies, which the Committee subsequently approved. The selected companies had revenues ranging from $165 million to $373 million, with a median of $243 million, and market capitalizations ranging from $233 million to $1,030 million, with a median of $469 million. The companies comprising the compensation peer group were as follows: Alpha & Omega Semiconductor Integrated Silicon Solution Ambarella IXYS Applied Micro Circuits Lattice Semiconductor 27 Table Of Contents CalAmp Micrel Cohu Nanometrics Enphase Energy Peregrine Semiconductor Entropic Communications Silicon Image FormFactor Xcerra We do not believe that it is appropriate to make compensation decisions, whether regarding base salaries or short-term or long-term incentive compensation, upon any type of benchmarking to a peer or other representative group of companies. The Committee believes that information regarding the compensation practices at other companies is useful in at least two respects. First, the Committee recognizes that our compensation policies and practices must be competitive in the marketplace. Second, this information is useful in assessing the reasonableness and appropriateness of individual executive compensation elements and of our overall executive compensation packages. This information is only one of several factors that the Committee considers, however, in making its decisions with respect to the compensation of our executive officers. Compensation Elements The primary elements of our executive compensation programs are base salary, cash incentive compensation and long-term incentive compensation in the form of equity awards. Our executive officers also participate in the standard employee benefit plans available to our employees. In addition, our executive officers are eligible for post-employment (severance and change in control) payments and benefits under certain circumstances. Base Salary We believe that a competitive base salary is a necessary element of our executive compensation program, to attract and retain a stable management team. Base salaries for our executive officers are also intended to be competitive with those received by other individuals in similar positions at the companies with which we compete for talent, as well as equitable across the executive team as a whole. The Committee reviews the base salaries of our executive officers, including our Named Executive Officers, annually and makes adjustments to base salaries as it determines to be necessary or appropriate. In April 2015, the Committee reviewed the base salaries of our Named Executive Officers, taking into consideration a competitive market analysis performed by Compensia and the recommendations of our CEO (except with respect to his own base salary), as well as the other factors described above. Following this review, the Committee determined to prospectively increase the base salaries of some of our executive officers by 3%. The base salary rates of our Named Executive Officers for 2015 were as follows: Named Executive Officer 2014 Base Salary 2015 Base Salary Percentage Adjustment Dr. Ford Tamer $ $ 3 % John Edmunds $ $ 3 % Charlie Roach $ $ 3 % Dr. Ron Torten $ $ 3 % Richard Ogawa $ $ 3 % 28 Table Of Contents The base salaries received by our Named Executive Officers during 2015 are also set forth in “Executive Compensation – 2015 Summary Compensation Table” below. Annual Cash Incentive Compensation We use annual cash incentives to motivate our executive officers, including our Named Executive Officers, to achieve our short-term financial and operational objectives while making progress towards our longer-term growth and other goals. Consistent with our executive compensation philosophy, these annual bonuses are intended to help us to deliver a competitive total direct compensation opportunity to our executive officers. Cash bonuses are not guaranteed and may vary materially from year-to-year. For performance during fiscal year 2015, our Named Executive Officers were eligible for cash bonuses based on the determination of the Committee and taking into account the recommendations of our CEO, except for himself. Mr. Roach, our Vice President of Worldwide Sales, participated in our Sales Incentive Plan. Cash Bonuse s – Terms and Measures In January 2016, the Committee determined that cash bonus opportunities for our Named Executive Officers for performance during the 2015 fiscal year would be determined by reference to 2015 results in the corporate performance measures described below. Except with respect to Mr. Roach, the Committee reserved its discretion to determine the ultimate bonus payments based on its review of the corporate performance measure as well as individual performance, bonus targets for the prior year, our overall corporate position, and the competitive marketplace for our executives. The Committee selected revenue and non-GAAP net income per share as the corporate performance measures to be considered in determining cash bonuses for 2015 for our Named Executive Officers other than Mr. Roach. The Committee believed these performance measures were appropriate for our business because, given our stage of development, it focused our Named Executive Officers on the successful execution of our annual operating plan and related strategic objectives to encourage profitable growth. At the same time, the Committee established a benchmark performance level for this measure at a level that it believed to be challenging, but attainable, through the successful execution of our annual operating plan. In January, 2015, the Committee set the revenue and non-GAAP net income per share targets for the 2015 bonus based on the budget the Board approved. The revenue target was set at $245 million, which was a 58% increase over 2014 actual revenue. The non-GAAP net income per share target was set at $1.00 per share, which was a 66% increase over 2014 actual non-GAAP net income per share. Named Executive Officer Annual Base Salary Target Bonus Percentage Target Bonus Amount Dr. Ford Tamer $ 50 % $ John Edmunds $ 30 % $ Dr. Ron Torten $ 30 % $ Richard Ogawa $ 30 % $ Cash Incentive Award for Mr. Roach – Terms and Measures In January 2015, Mr. Roach was granted a cash incentive award pursuant to the 2015 Sales Incentive Plan with a target value of $185,400, which was 66.7% of his base salary. The ultimate payment for this cash incentive award was entirely based on the corporate and individual performance objectives described below, with a 70% weighting to corporate revenue performance objectives and a 30% weighting to individual performance objectives based upon design win activities. 29 Table Of Contents The Committee selected the revenue as the corporate performance measure to be considered in administration of Mr. Roach’s award under the 2015 Sales Incentive Plan. The Committee believed this performance measure was appropriate for Mr. Roach given his integral role in identifying, expanding and realizing our sales growth opportunities, which are key to our annual operating plan. In addition to the corporate performance measure, the cash incentive award under the 2015 Sales Incentive Plan for Mr. Roach, our Vice President of Worldwide Sales, was also based on his achievement against his individual performance objectives. This individual performance objective was established at the beginning of the year in discussions with our CEO, and was subsequently approved by our Board. This objective related to customer design win activities for the year. In connection with the determination of these performance measures, the Committee determined that Mr. Roach’s performance under the corporate revenue performance measure exceeded the corporate goal for revenue, and that Mr. Roach was eligible for a cash incentive award based upon his individual progress against certain specific customer design win activities. Under the 2015 Sales Incentive Plan, Mr. Roach was eligible to receive $134,675 for achieving approximately 104% of his corporate revenue measure and he was eligible to receive $35,607 for achieving 64% of his individual performance measure. Taking into consideration each performance contribution, including certain limited accelerators for the revenue overachieved, Mr. Roach was eligible to receive a cash incentive award equal to 91.85% of his $185,400 target. 2015 Performance Results and Cash Incentive Decisions In January 2016, the Committee determined that the company exceeded the 2015 corporate goals for revenue and non-GAAP net income per share of $245 million and $1.00, respectively. Corporate Performance Measure 2015 Target 2015 Actual 2014 Actual % Change from 2014 to 2015 Revenue $ 245.0M $ 246.6M $ 156.1M 58 % Non-GAAP net income per share (1) $ $ $ 66 % Non-GAAP net income per share excludes certain items, which exclude stock based compensation costs, legal, transition costs and other expenses, purchase price fair value adjustments related to Cortina acquisition, non-cash interest expense related to convertible debt and deferred tax asset valuation allowance. Non-GAAP net income is calculated quarterly and is publicly disclosed as part of our quarterly earnings releases. In January 2016, the Committee determined to award cash bonuses to the other Named Executive Officers based on its review of our revenue and non-GAAP income per share results, our overall corporate performance, and taking into account each Named Executive Officer’s contributions to these successes. Based on its evaluation that the Company had exceeded its financial targets, the Committee determined to pay the other Named Executive Officers at their target bonus amounts, except that the Committee paid an additional 3.5% or $9,914 to Dr. Torten for recognition of his individual contributions to our Company success in 2015. For 2015, the Committee approved the following cash incentive award payment for Mr. Roach and the following cash bonus payments for our other Named Executive Officers: Named Executive Officer Annual Base Salary Actual Cash Incentive Payment Actual Cash Incentive Payment as a Percentage of Annual Base Salary Dr. Ford Tamer $ $ % John Edmunds $ $ % Charlie Roach $ $ % Dr. Ron Torten $ $ % Richard Ogawa $ $ % 30 Table Of Contents The annual cash incentive award to Mr. Roach and the annual cash bonuses paid to our other Named Executive Officers for 2015 are also set forth in “Executive Compensation – 2015 Summary Compensation Table” below. Long-Term Incentive Compensation Long-Term Incentives Philosophy We use long-term incentive compensation in the form of equity awards to motivate our executive officers, including our Named Executive Officers, by providing them with the opportunity to build an equity interest in the Company and to share in the potential appreciation of the value of our common stock. We have relied on RSU awards that may be settled for shares of our common stock as the principal vehicles for delivering long-term incentive compensation opportunities to our executive officers. The Committee believes these awards enable us to attract and retain key talent in our industry and aligns our executive officers’ interests with the long-term interests of our stockholders. The Committee also considers the dilutive effect of our long-term incentive compensation practices, and the overall impact that these equity awards, as well as awards to other employees, will have on stockholder value. Generally, in determining the size of the equity awards granted to our executive officers the Committee takes into consideration the recommendations of our CEO (except with respect to his own equity award), as well as the factors described above. Summary of Awards Granted During 2015 During 2015, the Committee granted RSU and PSU awards to the Named Executive Officers in April 2015 and in September 2015. As is further described below, the Committee decided upon a mix of purely time-based vesting awards (RSUs) and performance-based vesting awards (PSUs). These equity awards consisted of RSU and PSU awards that may be settled for shares of our common stock. The awards granted to our Named Executive Officers in 2015 were as follows: Named Executive Officer Restricted Stock Unit Awards (number of shares) Pe rformance Stock Unit Awards (number of shares) (1) Out-Performance Stock Unit Awards (number of shares) (1) Dr.FordTamer JohnEdmunds CharlieRoach Dr. RonTorten RichardOgawa Number of shares eligible to be earned assuming achievement of target corporate performance. 2015 Restricted Stock Unit and Performance Stock Unit Awards In April 2015, the Committee approved equity awards for our Named Executive Officers in recognition of our financial results and each executive officer’s individual performance for 2014. The Committee also considered the existing equity holdings of each executive officer, including the current economic value of their unvested equity awards and the ability of these unvested holdings to satisfy our retention objectives. 31 Table Of Contents The Committee expanded the scope of its performance-based equity award program from just our CEO in 2014 to all Named Executive Officers in 2015. In identifying the appropriate mix of equity awards between purely time-based vesting RSUs and performance-based RSUs, the Committee considered the relative contributions and responsibilities of our Named Executive Officers to the corporate performance-vesting objectives of revenue and non-GAAP net income per share. The share of 2015 RSUs with performance vesting criteria ranged from 30% to 50%. The RSU awards are to vest as to 25% of the shares of our common stock subject to the award on the first anniversary of the date of grant and, thereafter, as to an additional 25% of the shares of our common stock subject to the award on the second, third and fourth anniversaries of the date of grant, respectively, assuming the continued service of the Named Executive Officer on each such vesting date. The PSU awards are to vest in four equal annual increments on each of the first four anniversaries of the date of grant, but only if: ■ we achieved our 2015 annual operating plan revenue target of $245 million and our target non-GAAPnet income per share $1.00, as approved by our Committee and Board. (Non-GAAP net income per shareis calculated quarterly and is publicly disclosed as part of our quarterly earnings releases.) Because we successfully achieved both performance requirements during 2015, thePSU awards will continue to vest over the four-year period following the date of grant assuming the continued service of the Named Executive Officer on each such vesting date. On April 15, 2015, the Committee granted RSU awards to our Named Executive Officers in recognition of its intention to reflect a 3% adjustment in their target total direct compensation for the year. These RSU awards were separate from our long-term incentive compensation program and therefore were subject to time-based vesting, vesting in full in February 2016. 2016 Out-Performance Stock Unit Awards In September 2015 the Committee approved Out-Performance awards to our CEO and our Named Executive Officers to focus the management on driving exceptional performance in accomplishment of our key strategic stretch goals through the end of our fiscal year 2016. The 2016 Out-Performance awards are intended to complement but not replace our regular annual equity awards for 2016, which were granted by the Committee in April 2016. The Out-Performance award is a PSU that vests with respect to 43.75% of the award as of December 31, 2016 and thereafter in equal quarterly increments of 6.25% until March 31, 2019, but only if the Committee determines that: ■ we achieve our 2016 target in non-GAAP revenue. (Non-GAAP revenue is calculated quarterly and is publicly disclosed as part of our quarterly earnings releases.) Special vesting conditions will apply to these awards in the event that we are subject to a major corporate transaction before the end of fiscal year 2016 that constitutes a “change of control” (see “Executive Compensation – Employment, Severance and Change in Control Arrangements” for further explanation of this definition). If the change of control transaction occurs at a price target (subject to adjustments for stock splits and similar events that occur after September 2015), then the above-described 2016 annual operating plan target will be deemed to be satisfied and the award will be eligible for continued time-based vesting (or any accelerated vesting that may be provided by the executive’s Severance and Change of Control Agreement). If the change of control transaction occurs at a lower price per share than the price target, then the awards will immediately terminate without any amount payable in exchange. 32 Table Of Contents Information regarding equity awards granted to our Named Executive Officers in 2015 are also set forth in “Executive Compensation – 2015 Summary Compensation Table” and “Executive Compensation – 2015 Grants of Plan-Based Awards Table” below. Employee Benefits We maintain a tax-qualified retirement plan under Section 401(k) of the Internal Revenue Code (the “Code”) for our employees, including our executive officers, who satisfy certain eligibility requirements, including requirements relating to age and length of service that provides them with an opportunity to save for retirement on a tax-advantaged basis. We intend for this plan to qualify under Sections 401(a) and 501(a) of the Code so that contributions by employees to the plan, and income earned on plan contributions, are not taxable to employees until distributed from the applicable plan. From time to time, the Board, in its discretion, may approve a profit-sharing contribution to the Section 401(k) Plan for eligible employees, including our Named Executive Officers. In February 2016, the Board approved a profit-sharing contribution in an amount equal to 2% of each participating employee’s 2015 compensation, up to a maximum contribution of $5,300 per participating employee. This was the first such contribution from us to the Section 401(k) plan and was identified as an important element of increasing our competitiveness with the employee benefit offerings of other companies in our industry. We do not provide any retirement benefits for our executive officers other than the Section 401(k) plan. We also maintain broad-based welfare and health benefit programs for all eligible employees, including flexible spending accounts, medical, dental and vision care plans, our life and accidental death and dismemberment insurance policies and long-term and short-term disability plans. Our executive officers, including our Named Executive Officers, are eligible to participate in each of these programs on the same terms as non-executive employees. We design our employee benefits programs to be affordable and competitive in relation to the market, as well as compliant with applicable laws and practices. We adjust our employee benefits programs as needed based upon regular monitoring of applicable laws and practices, the competitive market and our employees' needs. Perquisites and Other Personal Benefits Currently, we do not view perquisites or other personal benefits as a significant component of our executive compensation program. Accordingly, we do not provide perquisites to our executive officers, including our Named Executive Officers, except in situations where we believe it is appropriate to assist an individual in the performance of his or her duties, to make our executive officers more efficient and effective, and for recruitment and retention purposes. During 2015, none of the Named Executive Officers received perquisites or other personal benefits that were, in the aggregate, valued at $10,000 or more. In the future, we may provide perquisites or other personal benefits to our executive officers in limited circumstances, such as where we believe it is appropriate to assist an individual executive officer in the performance of his or her duties, to make our executive officers more efficient and effective, and for recruitment, motivation or retention purposes. We do not expect that these perquisites or other personal benefits will be a significant aspect of our executive compensation program. All future practices with respect to perquisites or other personal benefits will be approved and subject to periodic review by the Committee. Employment Offer Letters We have written employment offer letters with each of our Named Executive Officers. Each of these arrangements was approved on our behalf by our Board or the Committee, as applicable. We believe that these arrangements were appropriate to induce these individuals to forego other employment opportunities or leave their current employer for the uncertainty of a demanding position in a new and unfamiliar organization. 33 Table Of Contents In filling these executive positions, our Board or the Committee, as applicable, was aware that it would be necessary to recruit candidates with the requisite experience and skills to manage a growing business in a dynamic and ever-changing environment. Accordingly, it recognized that it would need to develop competitive compensation packages to attract qualified candidates in a highly-competitive labor market. At the same time, our Board or the Committee, as applicable, was sensitive to the need to integrate new executive officers into the executive compensation structure that it was seeking to develop, balancing both competitive and internal equity considerations. Each of these employment arrangements provides for “at will” employment and sets forth the initial compensation arrangements for the Named Executive Officer, including an initial base salary, a target annual cash bonus opportunity, and, in some instances, a recommendation for an equity award for shares of our common stock. For a summary of the material terms and conditions of the employment arrangements with each of our Named Executive Officers, see “Executive Compensation – Employment, Severance and Change in Control Arrangements” below. Post-Employment Compensation Pursuant to their employment offer letters and change of control and severance agreements, certain of our Named Executive Officers are eligible to receive payments and benefits upon certain specified terminations of employment, including a termination of employment in connection with a change in control of the Company. We believe that these arrangements serve several objectives. First, they eliminate the need to negotiate severance payments and benefits on a case-by-case basis at the time of a termination of employment. They also help assure our executive officers that their severance payments and benefits are comparable to those of other executive officers with similar levels of responsibility and tenure. Further, they act as an incentive for our Named Executive Officers to remain employed and focused on their responsibilities during the threat or negotiation of a change in control transaction, which preserves our value and the potential benefit to be received by our stockholders in the transaction. These arrangements contemplate that the payments and benefits in the event of a change in control of the Company are payable only upon a “double trigger”; that is, only following a change in control and a qualifying termination of employment, including a termination of employment without cause or a resignation for good reason, and in each case requires that the Named Executive Officer execute a release of claims in our favor. For a summary of the material terms and conditions of these post-employment compensation arrangements, see “Executive Compensation – Employment, Severance and Change in Control Arrangements” below. Other Compensation Policies Hedging and Pledging Policies In 2014, we adopted a policy prohibiting our employees, including our executive officers, and members of our Board from speculating in our equity securities, including the use of short sales, “sales against the box” or any equivalent transaction involving our equity securities. In addition, they may not engage in any other hedging transactions, such as “cashless” collars, forward sales, equity swaps and other similar or related arrangements, with respect to the securities that they hold. We also have adopted a policy prohibiting the pledging of our common stock by our employees, including our executive officers, and members of our Board. 34 Table Of Contents Policy Regarding Restatements We do not currently have a formal policy requiring a fixed course of action with respect to compensation adjustments, or “clawbacks,” following later restatements of financial results. Under those circumstances, our Compensation Committee would evaluate whether compensation adjustments were appropriate based upon the facts and circumstances surrounding the restatement, including the requirements of the Sarbanes-Oxley Act of 2002 and any policies adopted by our Board or Compensation Committee pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Tax and Accounting Considerations Deductibility of Executive Compensation Section 162(m) of the Code generally disallows a deduction for federal income tax purposes to any publicly-traded corporation for any remuneration in excess of $1 million paid in any taxable year to its chief executive officer and each of the three other most highly-compensated executive officers (other than its chief financial officer). Qualifying “performance-based compensation” is not subject to the deduction limitation if specified requirements are met. The Compensation Committee periodically considers all elements of the cost to us of providing compensation to such officers, including the potential impact of the Section162(m) deduction limit. Under current circumstances, we expect that payment of compensation that does not satisfy the requirements of Section 162(m) will have minimal impact on our net income given the overall compensation levels of our executive officers. For this reason and given the design limitations imposed by Section 162(m) on performance-based compensation, the Compensation Committee has implemented compensation programs that currently do not seek to comply with Section 162(m)’s exception for performance-based compensation. Accounting for Stock-Based Compensation The Committee takes accounting considerations into account in designing compensation plans and arrangements for our executive officers and other employees. Chief among these is Financial Accounting Standards Board Accounting Standards Codification Topic 718 (“ASC Topic 718”), the standard which governs the accounting treatment of share-based payment awards. ASC Topic 718 requires us to recognize in our financial statements all share-based payment awards to employees, including grants of options to purchase shares of our common stock and restricted stock unit awards for shares of our common stock, based on their fair values. ASC Topic 718 also requires us to recognize the compensation cost of our share-based payment awards in our income statement over the period that an employee, including our executive officers, is required to render service in exchange for the award (which generally will correspond to the award’s vesting schedule). Compensation-Related Risk Management We believe that our compensation policies and practices for all employees, including our executive officers, do not create risks that are reasonably likely to have a material adverse effect on our company. In making this determination, we assessed our executive and broad-based compensation programs to determine if their provisions and operations create undesired or unintentional risk of a material nature. This risk assessment process included a review of our compensation policies and practices and an analysis of our executive compensation program. Although we reviewed all elements of our various compensation programs, we focused primarily on those characterized by variability in payout and the ability of a participant to directly affect payout, as well as the controls on participant action and payout under those elements. Based on the foregoing, we believe that our compensation policies and practices do not create inappropriate or unintended significant risk to us as a whole. We also believe that our incentive compensation plans and arrangements provide incentives that do not encourage risk-taking beyond the organization’s ability to effectively identify and manage significant risks, are compatible with effective internal controls and our risk management practices, and are supported by the oversight and administration of the Committee with regard to our executive compensation program. 35 Table Of Contents Several features in our compensation programs and policies mitigate or reduce the likelihood of excessive risk-taking by employees, including the following: ■ our core compensation principles and compensation program elements are designed to align our goals with stockholder interests; and ■ pay typically consists of a mix of fixed and variable compensation, with the variable compensation elements designed to reward both short-term and long-term corporate performance. 36 Table Of Contents COMPENSATION COMMITTEE REPORT The following report of the compensation committee does not constitute soliciting material and shall not be deemed filed or incorporated by reference into any other filing by Inphi Corporation under the Securities Act of 1933 or the Exchange Act. The compensation committee has reviewed and discussed the Compensation Discussion and Analysis with Inphi Corporation’s management. Based on this review and these discussions, the compensation committee recommended to the Board of Directors of Inphi Corporation that the Compensation Discussion and Analysis be included in Inphi Corporation’s proxy statement on Schedule 14A and incorporated by reference into its Annual Report on Form 10-K for the year ended December 31, 2015. Respectfully submitted o n April 26 , 2016 by the members of the compensation committee of the Board of Directors: Dr.David Liddle, Chairman Mr. Diosdado P. Banatao Dr.ChenmingC. Hu 37 Table Of Contents EXECUTIVE COMPENSATION 2015 Summary Compensation Table The following table sets forth compensation for services rendered in all capacities to us for the year ended December 31, 2015, 2014 and 2013 for our President and Chief Executive Officer, our Chief Financial Officer and our three other most highly compensated executive officers as of December 31, 2015, whom we refer to as our Named Executive Officers. Name & Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation All Other Compensation ( 4 ) Total ($) Dr. Ford Tamer — — President and Chief — — — Executive Officer — John Edmunds — — Chief Financial Officer and — — — Chief Accounting Officer — — — Charlie Roach — — Vice President of Worldwide — — — Sales — — — Dr. Ron Torten — — Vice President of Operations — — — and Information Technology — — — Richard Ogawa — — General Counsel — The amount reflects the aggregate grant date fair value of the awards computed in accordance with FASB ASC Topic 718, rather than the amounts paid to or realized by the named individual. We provide information regarding the assumptions used to calculate the value of all equity awards made to executive officers in note 12 to the notes to our consolidated financial statements in Item 8 in our Annual Report on Form 10-K for the year ended December 31, 2015. There can be no assurance that awards will vest or will be exercised (in which case no value will be realized by the individual), or that the value upon exercise will approximate the aggregate grant date fair value. None of our executive officers forfeited any awards in 2015. Represents a discretionary bonus award. Represents a discretionary bonus award and $1,000 for five-year anniversary bonus with our company. Represents profit sharing contribution to our 401(k) plan. 38 Table Of Contents Grants of Plan-Based Awards in 2015 The following table sets forth information on grants of plan-based awards in 2015 to our Named Executive Officers. Estimated Future Payouts Under Non-Equity Incentive Plan Awards Estimated Future Payouts Under Equity Incentive Plan Awards Name Grant Date Threshold($) Target($) Maximum($) Target ($) All Other Stock Awards: Number of Shares of Stock or Units (#) All Other Option Awards: Number of Securities Underlying Options (#) Exercise or Base Price Securities Underlying ($/Sh) Grant Date Fair Value of Stock and Option Awards($) Dr. Ford Tamer 4/15/15 — — 4/15/15 — — 9/16/15 John Edmunds 4/15/15 — — 4/15/15 — — 9/16/15 Charlie Roach 4/15/15 — — 4/15/15 — — 9/16/15 — Dr. Ron Torten 4/15/15 — — 4/15/15 — — 9/16/15 Richard Ogawa 4/15/15 — — 4/15/15 — — 9/16/15 The threshold illustrates the smallest payout that can be made if all of the pre-established performance objectives are achieved at the minimum achievement level. Actual awards may be more or less than these amounts and are at the discretion of the Compensation Committee. The target is the payout that can be made if the pre-established performance objectives have been achieved at the target achievement level. The maximum is the greatest payout that can be made if the pre-established maximum performance objectives are achieved or exceeded at the outperform achievement levels. The threshold payout is also the smallest and largest payout that can be made. Vesting is subject to achievement of pre-determined performance conditions and is also subject to continued service through each of the first four anniversaries of the vesting commencement date. The amount reflects the aggregate grant date fair value of the awards computed in accordance with FASB ASC Topic 718, rather than the amounts paid to or realized by the named individual. We provide information regarding the assumptions used to calculate the value of all equity awards made to executive officers in note 12 to the notes to our consolidated financial statements in Item 8 in our Annual Report on Form 10-K for the year ended December 31, 2015. There can be no assurance that awards will vest or will be exercised (in which case no value will be realized by the individual), or that the value upon exercise will approximate the aggregate grant date fair value. None of our executive officers forfeited any awards in 2015. 39 Table Of Contents Narrative to 2015 Summary Compensation Table and Grants Plan-Based Awards in 2015 Table Please see “Compensation Discussion and Analysis” above for a complete description of compensation plans pursuant to which the amounts listed under the 2015 Summary Compensation Table and Grants of Plan-Based Awards in 2015 table were paid or awarded and the criteria for such payment, including targets for payment of annual incentives, as well as performance criteria on which such payments were based. The Compensation Discussion and Analysis also provides additional information regarding the stock grants. Outstanding Equity Awards at December31, 2015 The following table presents certain information concerning equity awards held by our Named Executive Officers as of December31, 2015. Option Awards Stock Awards Number of Securities Underlying Unexercised Options Number of Securities Underlying Unexercised Options Option Exercise Option Expiration Number of Shares or Units of Stock That Have Not Market Value of Shares That Have Not Equity Incentive Plan Awards Number of Unearned Shares, Unit s or Other Rights That Have Not Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Name Exercisable (#) Unexercisable (#) Price($) Date Vested(#) Vested($)
